UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2248



UBONG JIMMY ESSIEN; AFFIONG ESSIEN,

                                                         Petitioners,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-639-085; A75-394-475)


Submitted:   July 16, 2004                 Decided:   August 13, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioners. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Larry P. Cote, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ubong Jimmy Essien and Affiong Essien, husband and wife,

and natives and citizens of Nigeria, petition for review of the

Board    of   Immigration    Appeals’     (“Board”)     orders    denying     their

applications      for    asylum   and    withholding       of   deportation    and

suspension of deportation (Ubong Essien) and withholding of removal

(Affiong Essien).       We have reviewed the administrative record and

the Board’s orders and find that substantial evidence supports the

conclusion that the Essiens failed to establish past persecution or

a well-founded fear of future persecution in a protected category,

as necessary to qualify for asylum.               See 8 U.S.C. § 1105a(a)(4)

(1994);* 8 C.F.R. § 1208.13(b) (2003).

               Additionally, we uphold the Board's denial of the

Essiens’      applications    for   withholding       of    deportation     and/or

removal. The standard for receiving withholding is “more stringent

than that for asylum eligibility.”              Chen v. INS, 195 F.3d 198, 205

(4th Cir. 1999).        An applicant for withholding must demonstrate a

clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.

421, 430 (1987).          As the Essiens failed to establish refugee




     *
      Although 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009, effective April 1,
1997, because Ubong Essien’s case was in transition at the time the
IIRIRA was passed, § 1105a(a)(4) is applicable here under the terms
of the transitional rules contained in § 309(c) of the IIRIRA.

                                        - 2 -
status, they cannot satisfy the higher standard for withholding of

deportation or removal.

           Ubong Essien petitions for review of the Board’s decision

denying suspension of deportation under former INA § 244(a), 8

U.S.C. § 1254(a) (1994).      Section 309(c)(4)(E) of the IIRIRA’s

transitional rules provides that “there shall be no appeal of any

discretionary decision under section . . . 244.”        This court “may

review all aspects of the BIA’s decision except those that are

committed to its discretion by law.”       Okpa v. INS, 266 F.3d 313,

317 (4th Cir. 2001). Any “decision with respect to whether extreme

hardship is established is a discretionary one [that the Court] may

not   review.”   Id.      Here,   the   immigration   judge   denied   the

application for suspension of deportation based on his finding that

Ubong Essien failed to demonstrate extreme hardship; the Board

affirmed on that ground.    Thus, the decision is not reviewable.

            Accordingly, the petition for review is dismissed for

lack of jurisdiction as to the denial of Essien’s request for

suspension of deportation.        The remainder of the petition for

review is denied.      We also deny Essien’s motion to remand.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                          PETITION DISMISSED IN PART; DENIED IN PART


                                  - 3 -